Order, Supreme Court, Bronx County (George Salerno, J.), entered May 13, 2004, which, to the extent appealed from, granted the infant plaintiffs motion pursuant to General Municipal Law § 50-e (5) for leave to file a late notice of claim, unanimously affirmed, without costs.
The IAS court properly exercised its discretion in granting the infant plaintiffs timely motion for leave to file a late notice of claim. Although no specific excuse was offered for the delay, that circumstance was properly found nondispositive given the *249moving plaintiffs infancy during the relevant period and the absence of prejudice to defendants (see Ali v Bunny Realty Corp., 253 AD2d 356 [1998]). Defendants, we note, had actual notice of the alleged defect, which was identified on the Big Apple Map 10 months prior to the accident. Moreover, the alleged defect is apparently permanent, and can still be inspected.
We have reviewed defendants’ remaining arguments and find them unavailing. Concur — Andrias, J.E, Saxe, Sullivan, Ellerin and Sweeny, JJ.